DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Applicant’s response filed on November 5, 2020 has been entered.
	As discussed below, the elected invention is free of the art. Previously withdrawn claims 2, 19, 26, and 27 are rejoined and fully examined for patentability. Because all claims previously withdrawn from consideration have been rejoined, the species election as set forth in the Office action mailed on April 29, 2020 is hereby withdrawn. Accordingly, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. See MPEP 804.01.

Response to Arguments
3.	Applicant’s arguments filed on November 5, 2020 have been fully considered.
	Rejection of claim 3 under 35 U.S.C. 112(d)
	Applicant argues that the rejection should be withdrawn in view of the amendments to claims 1 and 3 (Remarks, page 7).
	The argument was persuasive. The rejection has been withdrawn. 
Rejection of claims 1, 3-5, 8-11, 15-16, 21, 31, and 65-67 under 35 U.S.C. 103 as being unpatentable over Vander Horn 
	Applicant argues that the reference fails to teach all of the requirements of independent claim 1, which has been amended to require the sequential use of reaction mixtures that share a nucleotide. In other words, claim 1 requires contacting a primed template nucleic acid with a second reaction mixture that includes a test nucleotide at a first concentration and then contacting the primed template with a third reaction mixture that includes the test nucleotide at a concentration lower than in the second reaction mixture as well as a second test nucleotide (Remarks, pages 7-9).
	This argument was persuasive. Vander Horn fails to teach or suggest the new requirements in steps (b)-(e) of amended independent claim 1. The rejection has been withdrawn. 
	It is noted that Vander Horn teaches sequential measurement of transient nucleotide binding using different reaction mixtures (see, e.g., paras. 164 and 170), but there is nothing in Vander Horn or another prior art reference that teaches or suggests using reaction mixtures that meet the requirements of the second and third reaction mixture recited in amended independent claim 1. Since Vander Horn is the closest prior art, the instant claims are free of the art. 
	Applicant’s additional arguments on page 9 regarding unexpected results have been considered, but they are moot since the rejection has been withdrawn for the above reasons.

Information Disclosure Statement
4.	The Information Disclosure Statement filed on September 18, 2020 has been considered.

EXAMINER'S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tiffany Thomas (Reg. No. 55,589) on January 27, 2021.
The application has been amended as follows: 
In the claims:
In line 5 of step (b) in claim 1, please delete the word “first”.
CANCEL CLAIM 65.

Conclusion
6.	Claims 1-5, 8-11, 15-16, 19, 21, 26-27, 31, 66, and 67 are allowed.
	It is noted that the following commonly assigned co-pending applications and patents contain subject matter that is similar to that of the instant claims: 16/570,873; 15/851,383; US 9,951,385; US 10,443,098; and US 10,246,744. The claims of these applications and patents are patentably distinct from the instant claims because there is no proper rationale to practice the methods claimed therein using the reaction mixtures set forth in steps (b) and (c) of the instant claim 1. As well, these patents and the published version of the ‘873 and ‘383 applications are not prior art since the instant application has an earlier effective filing date. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637